UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1394


KEVIN WILLES,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK, N.A.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:12-cv-00137-CCB)


Submitted:   September 28, 2015             Decided:     October 1, 2015


Before SHEDD and    DUNCAN,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew J. Toland, III, DISCEPOLO LLP, Baltimore, Maryland, for
Appellant.     Jennifer M. Mountcastle, THOMPSON HINE LLP,
Columbus, Ohio, Brian Troyer, THOMPSON HINE LLP, Cleveland,
Ohio, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin Willes appeals the district court’s order denying his

motion   to     modify    a     scheduling   order     and   granting    summary

judgment in favor of Wells Fargo Bank, N.A.                  We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                 Willes v. Wells

Fargo Bank, N.A., No. 1:12-cv-00137-CCB (D. Md. Mar. 16, 2015).

We   dispense    with    oral    argument    because   the   facts   and   legal

contentions     are   adequately     presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2